UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 13-7846


TIMOTHY EARL WASHINGTON,

                    Petitioner - Appellant,

             v.

CHRISTOPHER ZYCH,

                    Respondent - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Norman K. Moon, Senior District Judge. (7:13-cv-00503-NKM-RSB)


Submitted: April 29, 2019                                         Decided: May 3, 2019


Before AGEE, WYNN, and QUATTLEBAUM, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Timothy Earl Washington, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Timothy Earl Washington, a federal prisoner, appeals the district court’s order

dismissing his 28 U.S.C. § 2241 (2012) petition challenging his 180-month sentence for

being a felon in possession of a firearm under 18 U.S.C. §§ 922(g)(1), 924(e) (2012).

While this appeal was pending, the United States District Court for the District of South

Carolina granted Washington’s 28 U.S.C. § 2255 (2012) motion. He was resentenced

and released from custody, and is not subject to any additional supervised release.

“Mootness is a jurisdictional question and thus may be raised sua sponte by a federal

court at any stage of proceedings.” United States v. Springer, 715 F.3d 535, 540 (4th Cir.

2013) (citation omitted). Because Washington has already been granted the relief that he

sought in his § 2241 petition, we conclude that the appeal is moot.

       Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal

as moot. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             DISMISSED




                                            2